Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 07/27/2022.
3.	Claims 1-9, 11-15, 17-19 are currently pending in this Office action.

Double Patenting
4.	The Statutory Double Patenting rejection made in the prior Office action is withdrawn in view of the claim amendment.  
5.	The examiner acknowledges the Terminal Disclaimer filed on 08/24/2022. Thus, the non-statutory Double Patenting rejection made in the prior Office action is withdrawn.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for this examiner’s amendment was given in an interview with Ms. Molly Lawson on 08/17/2022.


8.	The application has been amended as follows in view of expediting allowance: 
	IN THE CLAIMS:
Cancel claims 10, 16 and 20.
Rewrite claims 1, 12 and 17 as follows:
Claim 1.  (Currently Amended) A method for rendering medical images within a web browser application, the method comprising:
	retrieving, with an electronic processor executing the web browser application, a worklist associated with a user identifier, the worklist including a unique identifier for each of a plurality of image studies;
	automatically determining, with the electronic processor executing the web browser application, at least one of the plurality of image studies from the worklist to be cached;
	creating, with the electronic processor executing the web browser application, a web database for storing data within the web browser application, the web database embedded within the web browser application;
	pre-downloading at least one medical image included in the at least one of the plurality of image studies to the web database for use as a cache for subsequent user requests by:
			retrieving, with the electronic processor executing the web browser application, the at least one medical image included in the at least one of the plurality of image studies from a remote image repository over at least one communication network and storing, with the electronic processor executing the web browser application, the at least one medical image in the web database; and
	after pre-downloading the at least one medical image:
			receiving, with the electronic processor executing the web browser application with the web browser, user input selecting a medical image for display within the web browser application,
			determining, with the electronic processor executing the web browser application, whether the medical image selected via the user input is stored in web database, and
			in response to the medical image selected via the user input being stored in the web database, retrieving, with the electronic processor executing the web browser application, the medical image from the web database and displaying the medical image on a display device,
	wherein pre-downloading the at least one medical image included in the at least one of the plurality of image studies to the web database further includes assigning a key to the at least one medical image stored in the web database and wherein retrieving the medical image from the web database includes retrieving the medical image from the web database using the key assigned to the at least one medical image.
Claim 12.  (Currently Amended) A non-transitory computer-readable medium containing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising:
	retrieving, with an electronic processor executing the web browser application, a worklist associated with a user identifier, the worklist including a unique identifier for each of a plurality of image studies;
	automatically determining, with the electronic processor executing the web browser application, at least one of the plurality of image studies from the worklist to be cached;
	creating, with the electronic processor executing the web browser application, a web database for storing data within the web browser application, the web database embedded within the web browser application;
	pre-downloading at least one medical image included in the at least one of the plurality of image studies to the web database for use as a cache for subsequent user requests by:
			retrieving, with the electronic processor executing the web browser application, the at least one medical image included in the at least one of the plurality of image studies from a remote image repository over at least one communication network and storing, with the electronic processor executing the web browser application, the at least one medical image in the web database; and
	after pre-downloading the at least one medical image:
		receiving, with the electronic processor executing the web browser application with the web browser, user input selecting a medical image for display within the web browser application,
		determining, with the electronic processor executing the web browser application, whether the medical image selected via the user input is stored in web database, and
		in response to the medical image selected via the user input being stored in the web database, retrieving, with the electronic processor executing the web browser application, the medical image from the web database and displaying the medical image on a display device,
	wherein pre-downloading the at least one medical image included in the at least one of the plurality of image studies to the web database further includes assigning a key to the at least one medical image stored in the web database and wherein retrieving the medical image from the web database includes retrieving the medical image from the web database using the key assigned to the at least one medical image.
Claim 17. (Currently Amended) An electronic device for rendering medical images from a remote image repository, the electronic device comprising:
	a memory storing instructions; and
	an electronic processor coupled to the memory and configured to execute the instructions to implement a web browser application, the web browser application configured to:
	retrieve a worklist associated with a user identifier, the worklist including a unique identifier for each of a plurality of image studies;
	automatically determine at least one of the plurality of image studies from the worklist to be cached;
	create a web database, the web database embedded within the web browser application;
	pre-download at least one medical image included in the at least one of the plurality of image studies to the web database for use as a cache for subsequent user requests by:
	retrieving the at least one medical image included in the at least one of the plurality of image studies from a remote image repository over at least one communication network, and storing the at least one medical image in the web database; and
	after pre-downloading the at least one medical image:
			receive user input selecting a medical image for display within the web browser application,
			determine whether the medical image selected via the user input is stored in web database, and
			in response to the medical image selected via the user input being stored in the web database, retrieve the medical image from the web database and displaying the medical image on a display device,
 	wherein pre-downloading the at least one medical image included in the at least one of the plurality of image studies to the web database further includes assigning a key to the at least one medical image stored in the web database and wherein retrieving the medical image from the web database includes retrieving the medical image from the web database using the key assigned to the at least one medical image.


REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9, 11-15, 17-19, the prior art fails to disclose or make obvious, neither singly nor in combination, a non-transitory computer-readable medium, an electronic device, or a method for rendering medical images within a web browser application, the method comprising, in addition to the other recited features of the claim, the features of retrieving, with an electronic processor executing the web browser application, a worklist associated with a user identifier, the worklist including a unique identifier for each of a plurality of image studies; automatically determining at least one of the plurality of image studies from the worklist to be cached; creating a web database for storing data within the web browser application, the web database embedded within the web browser application; pre-downloading at least one medical image included in the at least one of the plurality of image studies to the web database for use as a cache for subsequent user requests by: retrieving the at least one medical image included in the at least one of the plurality of image studies from a remote image repository over at least one communication network and storing the at least one medical image in the web database; and after pre-downloading the at least one medical image: receiving user input selecting a medical image for display, determining whether the medical image selected via the user input is stored in web database, and in response, retrieving the medical image from the web database and displaying the medical image on a display device. wherein pre-downloading the at least one medical image included in the at least one of the plurality of image studies to the web database further includes assigning a key to the at least one medical image stored in the web database and wherein retrieving the medical image from the web database includes retrieving the medical image from the web database using the key assigned to the at least one medical image in the manner recited in claims 1, 12 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161